Rost, J„

delivered tbe opinion of the court.
This is a redhibitory action, for the rescission of a sale of a mulatto woman and her child, on the ground that before and at the time of the sale, the said slaves were, to the knowledge of the defendant, affected with a pulmonary disease, of which they both died.
The defendant admits the sale, pleads the general issue, . and the prescription of one year.
This cause was tried by a jury, who gave their verdict in favor of the defendant, and the motion for a new trial, made by t^e having been overruled, she appealed,
The questions involved in the case are questions of fact, which the jury had better opportunities to decide than we can Possess > and after a careful examination of the evidence submitted to them, we see nothing which could induce us to reverse the judgment.
The plaintiff took a bill of exceptions to the refusal of the court t0 admit in evidence the record of a suit, by Miramond, O’Duhigg & Co., against Marcelette Baptiste and Widow Ferdinand.
The proceedings had no reference to this suit, and the only .1 . ■ . .. object in attempting to introduce them, was to introduce with them the testimony of Doctor Fortin, taken in that C0U].j; ancj on f¡[e jn the record. The attempt was clearly 3 r J illegal. A record may be introduced in evidence, to show that a judgment was rendered, but the parole evidence upon which wag 0htained cannot, because it forms part of the record, be received as proof in another suit. If in any particular case such evidence is admissible, it is so per se on other grounds, and independently of the record to which it is attached. We think the judge did not err."
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.